[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT OF MEMORANDUM OF DECISION DATED SEPTEMBER 10, 1996
The court hereby amends No. 9 of the court orders, page 7, paragraph 2, of the Memorandum of Decision dated September 10, 1996, as follows:
    "9. The defendant shall pay to the plaintiff the sum of $175.00 per week as period alimony until defendant's support obligation for his minor child is terminated. Thereafter, defendant shall pay to the plaintiff the sum of $250.00 per week as periodic alimony until plaintiff reaches the age of 62."
Otherwise, the decision remains as written.
Vasington, J.